The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 6/27/21 is acknowledged. The traversal is on the ground(s) that claims (1 and 5) are classifiable in classifications B02C 17/22 B02C 17/1825 and therefore the restriction causes no undue search burden on the examiner.  This is not found persuasive because the searches involved for the claims would not be coextensive (group I is classified in B02C 17/1825 while group II classified in B23P15/00). As such, it is believed to be a serious burden on the Examiner to examine all the claims. Additionally, claim 1 had been cancelled.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprise" 
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprise" in line 5).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraph [0001] must be updated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e., New Matter.
The specification as originally filed does not provide support for the teaching of "wherein at least a portion of the radially inward concave recess is parallel to the lift 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 5: lines 9-10 of the claim appears to be method step in product claim. It is not clear how the method is intended to further structurally limit the product?
Additionally, it is not clear how one can determine “an end of life of the mill lifter” What is the criteria? What is the structure? Note also claim 2 with similar issue.
	Claims 2-4 depend on the cancelled claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Schneider (6,206,310) or Nordell (7,497,395).
Nordell discloses in Fig. 6, a rock mill lifter 28 configured to be mounted to an inner cylindrical surface 21 of a comminution mill; the rock mill lifter 28 comprising: a convex mill contact surface 46 configured to be in direct contact with the inner cylindrical surface 21 of the comminution mill; 2a lift surface (48, 50 and 62) of the mill lifter configured to be radially inward of the mill contact surface; a radially inward concave recess (Fig. 6) in the lifter projecting from the convex mill contact surface toward the lift surface; and wherein at least a portion of the radially inward concave recess is parallel (at 62) to the lift surface of the mill lifter at an end of life of the mill lifter insofar as the applicant has claimed.
Schneider discloses in Figs. 1-2, a rock mill lifter configured to be mounted to an inner cylindrical surface 16 of a comminution mill; the rock mill lifter 14 comprising: a convex mill contact surface 46 configured to be in direct contact with the inner cylindrical surface 16 of the comminution mill; 2a lift surface (upper part of 14) of the mill lifter configured to be radially inward of the mill contact surface; a radially inward concave recess 28 in the lifter projecting from the convex mill contact surface toward the lift surface; and wherein at least a portion of the radially inward concave recess is 
Indication of allowability of most of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725